               Case 3:21-cv-00010-DCG Document 1 Filed 01/18/21 Page 1 of 16




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION


M.P.G., for herself and as next friend
for T.N.P., her minor child,

          Plaintiffs,
                                                                             No. 3:21-cv-00010
          v.
                                                                             Civil Action
U.S. DEPARTMENT OF HOMELAND
SECURITY; PETER T. GAYNOR, in his official
Capacity as Acting Secretary of DHS; U.S.
CUSTOMS AND BORDER PROTECTION;
MARK MORGAN, in his official Capacity as
Senior Official Performing the Duties of the
Commissioner; GLORIA I. CHAVEZ, in her official
Capacity as Border Patrol Chief for the El Paso
Sector of the U.S. Border Patrol; U.S.
IMMIGRATION & CUSTOMS ENFORCEMENT;
TAE JOHNSON, in his official capacity as
Senior Official Performing the Duties of
ICE Director; JOSEPH CORREA, SR., in his official
capacity as Director of the ICE Enforcement and
Removal Operations San Antonio Field Office,

          Defendants.

                          COMPLAINT SEEKING INJUNCTIVE RELIEF

                                     PRELIMINARY STATEMENT

          1.       This lawsuit seeks to compel the Government to comply with non-discretionary

statutory duties and binding regulations that establish simple procedural safeguards against the

removal of individuals to countries where their lives are threatened.

          2.       Plaintiffs are a Salvadoran mother, M.P.G.,1 and her twelve-year-old daughter,

T.N.P., who experienced persecution in their home country of El Salvador on account of their



1
    Plaintiff, M.P.G., files a motion seeking leave to use a pseudonym in this litigation. See ECF Dkt. 2.


                                                       1
            Case 3:21-cv-00010-DCG Document 1 Filed 01/18/21 Page 2 of 16




political opinion and their familial relationship to M.P.G.’s husband, T.N.P.’s father.

       3.       In July 2019, M.P.G. and T.N.P. entered the United States in or near El Paso, Texas

to request asylum. They were subsequently returned to Mexico pursuant to the Migration

Protection Protocols (“MPP”), whereby asylum-seekers are made to wait for months in Mexico

while their U.S. immigration cases are pending.

       4.       Plaintiffs’ first hearing in their immigration case was scheduled for September 18,

2019. The day before their hearing M.P.G. and T.N.P. were kidnapped and held for days in Ciudad

Juárez, Mexico by individuals who self-identified as members of the Sinaloa Cartel. Consequently,

Plaintiffs were unable to attend the first hearing in their immigration case.

       5.       On December 18, 2019, an Immigration Judge sitting in the El Paso immigration

court ordered M.P.G. and T.N.P. removed in absentia due to their failure to appear for their

September 18, 2019 immigration hearing.

       6.       After Plaintiffs paid a ransom and were released by their captors, M.P.G. and T.N.P.

fled to a relative’s home in Guadalajara, Jalisco, Mexico. They resided in southwest Mexico with

their relative for approximately one year. During this time the documents authorizing them to stay

temporarily in Mexico, received as part of their participation in MPP, expired. Because an in

absentia removal order had been issued in their case, and their U.S. immigration proceedings had

thereby concluded, M.P.G. and T.N.P. were no longer in Mexico pursuant to MPP.

       7.       Because M.P.G. and T.N.P. were outside the United States during the time that an

order requiring their exit from the United States was issued and became final, Plaintiffs were

removed. See United States v. Ramirez-Carcamo, 559 F.3d 384, 389 (5th Cir. 2009) (“No matter

whether the removal order comes first and the alien then departs, or, as here, the departure comes

first and then removal is ordered in absentia, the alien ultimately is outside the country with an




                                                  2
             Case 3:21-cv-00010-DCG Document 1 Filed 01/18/21 Page 3 of 16




enforceable order requiring that he have exited. When both have occurred, the person is considered

to have been ... removed in pursuance of law.”).

        8.       Knowing that they would face harm if they returned to El Salvador, in December

2020, M.P.G. and T.N.P. again sought protection in the United States and entered the United States

without inspection in or near El Paso, Texas.

        9.       When an individual unlawfully enters the United States “after having been removed

or having departed voluntarily, under an order of removal, the prior order is reinstated….” 8 U.S.C.

§ 1231(a)(5). If the individual subject to the reinstated removal order “expresses a fear of returning

to the country designated in that order” she “shall be immediately referred to an asylum officer”

to determine whether she has a reasonable fear of persecution or torture and, ultimately, whether

she is eligible for withholding of removal under 8 U.S.C. § 1231(b)(3) or protection under the

Convention Against Torture (“CAT”). 8 C.F.R. § 241.8(e); see also 8 C.F.R. § 208.31(b).2

        10.      In this case, Defendants have made a final decision to remove Plaintiffs to El

Salvador without providing access to any procedures to determine whether they are eligible for

withholding of removal or protection under CAT. This violates 8 U.S.C. §§ 1231(a)(5), 1231(b)(3),

and Defendants’ own regulations, 8 C.F.R. §§ 208.31, 241.8(e). Plaintiffs urge this Court to stay

Plaintiffs’ removal in order to preserve the status quo while Defendants’ obligation to comply with

these statutory and regulatory mandates is litigated.

                                  JURISDICTION AND VENUE

        11.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 (federal

question) and 1346 (federal defendant); the Administrative Procedure Act (“APA”), 5 U.S.C.



2
 Alternatively, immigration officials may simply refer the individual for ordinary removal proceedings in
accordance with 8 U.S.C. § 1229a. Villa-Anguiano v. Holder, 727 F.3d 873, 878 (9th Cir. 2013). This action
does not challenge Defendants’ decision not to refer Plaintiffs for ordinary removal proceedings.


                                                    3
            Case 3:21-cv-00010-DCG Document 1 Filed 01/18/21 Page 4 of 16




§ 500 et seq.; the Immigration & Nationality Act (“INA”), 8 U.S.C. §§ 1101 et seq., and its

implementing regulations (Title 8 of the C.F.R.); and the United States Constitution.

        12.     The Administrative Procedure Act (“APA”), 5 U.S.C. § 702, waives Defendants’

sovereign immunity where, as here, federal officials have acted in violation of federal law.

        13.     The Court has authority to grant injunctive relief pursuant to 5 U.S.C. §§ 702 and

706, and FED. R. CIV. P. 65.

        14.     Venue is proper in the Western District of Texas under 28 U.S.C. §§ 1391(b)(2)

and (e)(1) because a significant portion of the events relevant to this action took place in this

District.

                                            PARTIES

        15.     Plaintiff M.P.G. is a citizen of El Salvador who seeks relief in this case on behalf

of herself and her twelve-year-old daughter, T.N.P., who is also a citizen of El Salvador. M.P.G.

and T.N.P. are currently detained by Defendant U.S. Immigration and Customs Enforcement

(“ICE”) at the South Texas Family Residential Center in Dilley, Texas. Counsel has made

Plaintiffs’ full names known to the Government.

        16.     Defendant U.S. Department of Homeland Security (“DHS”) is the federal executive

agency responsible for enforcing U.S. immigration law. Its component agencies include ICE; U.S.

Customs and Border Protection (“CBP”); and U.S. Citizenship and Immigration Services

(“USCIS”).

        17.     Defendant Peter T. Gaynor is the Acting Secretary of DHS and is sued in his official

capacity. Defendant Gaynor has ultimate responsibility for the administration and enforcement of

the immigration laws by DHS component agencies pursuant to 8 U.S.C. § 1103. In this capacity,




                                                 4
         Case 3:21-cv-00010-DCG Document 1 Filed 01/18/21 Page 5 of 16




Defendant Gaynor has direct authority over all policies, procedures, and practices relating to the

apprehension of noncitizens at or near the U.S. borders and subsequent processing or removal.

       18.     Defendant U.S. Customs and Border Protection (“CBP”) is responsible for the

primary and secondary inspection of noncitizens and the apprehension of noncitizens at or near

the U.S. border. CBP’s responsibilities also include referring individuals who express a fear of

persecution or torture upon return to their country of origin to USCIS for the scheduling of

reasonable fear interviews subsequent to the issuance of an order of reinstatement, prior to the

individual’s removal from the United States.

       19.     Defendant Mark Morgan is the Senior Official Performing the Duties of the

Commissioner on behalf of CBP and is sued in his official capacity. In this capacity, Defendant

Morgan directs and oversees CBP’s responsibilities issuing orders to reinstate prior orders of

removal and referring individuals to USCIS for reasonable fear interviews.

       20.     Defendant Gloria I. Chavez is the Border Patrol Chief for the El Paso Sector for

U.S. Border Patrol. In this capacity, Defendant Chavez directs and oversees Border Patrol’s

responsibilities including issuing orders to reinstate prior orders of removal and referring

individuals to USCIS for reasonable fear interviews.

       21.     Defendant ICE carries out removal orders and oversees immigration detention

throughout the United States. ICE’s responsibilities include referring individuals who express a

fear of persecution or torture if removed to their country of origin to USCIS for the scheduling of

reasonable fear interviews subsequent to the issuance of an order of reinstatement, prior to the

individual’s removal from the United States.

       22.     Defendant Tae Johnson is the Senior Official Performing the Duties of the Director

on behalf of ICE and is sued in his official capacity. Defendant Johnson directs and oversees ICE’s




                                                5
         Case 3:21-cv-00010-DCG Document 1 Filed 01/18/21 Page 6 of 16




responsibilities carrying out removal orders and detaining noncitizens throughout the United

States. In this capacity he is also tasked with ensuring ICE refers individuals who express a fear

of persecution or torture if removed to their country of origin to USCIS for the scheduling of

reasonable fear interviews subsequent to the issuance of an order of reinstatement, prior to the

individual’s removal from the United States.

       23.     Defendant Joseph Correa Sr. is the Director of the San Antonio Field Office of ICE

Enforcement and Removal Operations and is sued in his official capacity. As such, Defendant

Correa oversees local compliance with ICE’s legal obligations, including referral procedures for

reasonable fear interviews, and oversees removal operations that are scheduled for individuals who

are detained at the South Texas Family Residential Center in Dilley, Texas.

       24.     This document refers to Defendants collectively as “the Government.”

                                   STATEMENT OF FACTS

I. Statutory and Regulatory Background

       25.     Congress prohibits the removal of noncitizens to any country where their “life or

freedom would be threatened” because of their “race, religion, nationality, membership in a

particular social group, or political opinion.” 8 U.S.C. § 1231(b)(3); see also 8 U.S.C. § 1231 note

(describing U.S. policy “not to expel, extradite, or otherwise effect the involuntary return of any

person to a country in which there are substantial grounds for believing the person would be in

danger of being subjected to torture.”).

       26.     Congress and Executive agencies have developed procedures to ensure that this

prohibition is followed and to ensure non-citizens who express fear of persecution or torture if

removed to their home countries have the opportunity to seek protection in the United States.




                                                 6
         Case 3:21-cv-00010-DCG Document 1 Filed 01/18/21 Page 7 of 16




       27.     One such procedure occurs when a noncitizen who has previously been removed or

who voluntarily departs the United States, under a removal order, subsequently reenters the United

States without inspection. In this situation, immigration officials reinstate the prior removal order

pursuant to 8 U.S.C. § 1231(a)(5), which states that if an individual “has reentered the United

States illegally after having been removed or having departed voluntarily, under an order of

removal, the prior order of removal is reinstated from its original date and is not subject to being

reopened or reviewed….”.

       28.     If an individual subject to reinstatement of removal fears return to her country of

origin, the immigration laws require that he or she have an opportunity to request protection in the

United States through “withholding of removal” and relief under the United Nations Convention

Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (“CAT”). The

availability of withholding of removal stems from the Refugee Act of 1980, through which the

United States sought to bring its laws into conformity with the 1967 United Nations Protocol

Relating to the Status of Refugees, Jan. 31, 1967, 19 U.S.T. 6223. Countries that joined in the 1967

United Nations protocol committed not to “expel or return (‘refouler’) a refugee in any manner

whatsoever to the frontiers of territories where his life or freedom would be threatened on account

of his race, religion, nationality, membership of a particular social group or political opinion.” 19

U.S.T. at 6276.

       29.     An individual subject to an order of reinstatement is not eligible for asylum but, to

comply with 8 U.S.C. § 1231(b)(3), may still be eligible for withholding of removal or protection

under CAT. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 489 (5th Cir. 2015). If the individual

expresses fear of persecution or torture if removed to her home country, she “shall be immediately




                                                 7
         Case 3:21-cv-00010-DCG Document 1 Filed 01/18/21 Page 8 of 16




referred to an asylum officer for an interview to determine whether [she] has a reasonable fear of

persecution or torture….” 8 C.F.R. § 241.8(e); see also 8 C.F.R. § 208.31.

       30.     To determine whether an individual is subject to reinstatement, immigration

officials “shall determine…;” (1) “whether the alien has been subject to a prior order of removal,”

(2) “the identity of the alien,” and (3) “whether the alien unlawfully entered the United States.” 8

C.F.R. § 241.8(a).

       31.     For a noncitizen who is subject to reinstatement of a prior removal order who

expresses a fear of persecution or torture, Defendants’ binding regulations set out a procedure to

determine whether the individual qualifies for withholding of removal or protection under CAT.

See 8 C.F.R. § 208.31.

       32.     First, the individual “shall be referred to an asylum officer for a reasonable fear

determination.” 8 C.F.R. § 208.31(b). Upon receiving the referral, a USCIS asylum officer

conducts a screening interview and decides whether the individual has a “reasonable” basis to fear

persecution or torture upon removal to the country of origin. See 8 C.F.R. § 208.31(c).

       33.     If the asylum officer issues a positive finding that the individual’s fear is

reasonable, USCIS refers the case to an Immigration Judge from the Department of Justice

Executive Office for Immigration Review (“EOIR”) for full consideration of the claim in

“withholding-only” proceedings. See 8 C.F.R. § 208.31(e).

       34.     If the asylum officer issues a negative finding, USCIS refers the case to EOIR for

a review hearing before an Immigration Judge, who reviews the asylum officer’s reasonable fear

finding and affirms or vacates the asylum officer’s decision. 8 C.F.R. § 208.31(g). If the asylum

officer’s decision is affirmed, the individual may be removed from the United States. 8 C.F.R.




                                                 8
          Case 3:21-cv-00010-DCG Document 1 Filed 01/18/21 Page 9 of 16




§ 208.31(g)(1). If vacated, the individual is placed in withholding-only proceedings before an

Immigration Judge. 8 C.F.R. § 208.31(g)(2).

        35.     Withholding of removal and protection under CAT are mandatory, not

discretionary. The Government cannot remove an individual who qualifies for these protections.

See Zhao v. Gonzalez, 404 F.3d 295, 310 (5th Cir. 2005) (“A grant of asylum permits the alien to

remain in this country; a withholding of removal forbids his removal to the persecuting country.

A grant of asylum is within the Attorney General’s discretion, but restriction on removal is granted

to qualified aliens as a matter of right.”).

II. Plaintiffs Seek Protection from Persecution and Torture

        36.     Plaintiffs M.P.G. and T.N.P. are natives and citizens of El Salvador who seek

protection from persecution and torture.

        37.     In El Salvador, M.P.G. and T.N.P. experienced persistent surveillance and threats

by the Mara 18 gang, a transnational criminal organization also known as the 18th Street Gang,

Barrio 18, and M-18, due to her family’s support and work for the Farabundo Martí National

Liberation Front (“FMLN”), a prominent political organization in El Salvador. M.P.G.’s mother

supported and worked for the FMLN, and both her husband’s father and grandfather fought as

soldiers on behalf of the FMLN during the Salvadoran Civil War.

        38.     In or around April 2019 three armed Mara 18 gang members held M.P.G. by the

neck, pointed a gun at her head, sliced her with a knife, and threatened to kill her because of her

family’s ties to the FMLN. M.P.G. escaped this attack with the help of a passerby who intervened

with a machete. M.P.G. and T.N.P. fled to the United States seeking protection shortly thereafter.

        39.     M.P.G.’s husband and minor son were also threatened with death by the Mara 18

gang. They fled El Salvador several months prior to M.P.G. and T.N.P., hoping their departure




                                                 9
        Case 3:21-cv-00010-DCG Document 1 Filed 01/18/21 Page 10 of 16




would bring an end to the gang’s targeting of M.P.G. and T.N.P. M.P.G.’s husband and son are

currently in removal proceedings in the United States, where they are pursuing claims for asylum,

withholding of removal, and relief under the Convention Against Torture. Their next immigration

court hearing is scheduled for September 7, 2021 in Newark, New Jersey.

       40.     On or around July 12, 2019, M.P.G. and T.N.P. entered the United States for the

first time in or near El Paso, Texas, surrendered themselves to Border Patrol agents, stated their

fear of returning to El Salvador and expressed their desire to apply for asylum. CBP agents in the

El Paso Sector detained M.P.G. and T.N.P., placed them in removal proceedings before an

Immigration Judge, and returned them to Mexico under the Migrant Protection Protocols (“MPP”)

to await their first hearing in immigration court, which was scheduled for September 18, 2019.

       41.     When CBP agents returned M.P.G. and T.N.P. to Mexico in July 2019 to await their

first hearing in immigration court, they were issued a document known as a “Multiple Immigration

Form” (“FMM”) by the Instituto Nacional de Migración (“INM”), Mexico’s immigration

enforcement agency. This document authorized M.P.G. and T.N.P. to stay temporarily in Mexico

as individuals awaiting their removal proceedings pursuant to MPP.

       42.     To ensure they were on time for their first hearing in immigration court, M.P.G.

and T.N.P. decided to spend the night before their hearing at the Hotel Impala, a hotel in Ciudad

Juárez, Mexico located a few blocks from the Paso Del Norte port of entry. When M.P.G. and

T.N.P. arrived at the hotel, they were lured to a secluded part of the hotel and confronted by three

armed men who informed M.P.G. that they were members of the Sinaloa Cartel. They demanded

the phone numbers of several of M.P.G.’s relatives and told M.P.G. that if the family did not pay

a ransom, they would cut off her fingers and her daughter’s fingers, rape her daughter, and kill

them both.




                                                10
        Case 3:21-cv-00010-DCG Document 1 Filed 01/18/21 Page 11 of 16




       43.     M.P.G. and T.N.P. were held for days without access to clean water or food while

their family struggled to find the money to pay their ransom. During that time, M.P.G. and T.N.P.

missed their scheduled hearing in immigration court and an Immigration Judge signed an in

absentia removal order.

       44.     M.P.G. and T.N.P. stayed in Guadalajara, Mexico for about a year, recovering from

the trauma they endured while kidnapped. Once they were ordered removed in absentia they no

longer had temporary permission from Mexican immigration authorities to remain in Mexico, and

were at risk of detention or deportation by Mexican authorities.

       45.     During this time the Mara 18 continued to look for M.P.G. and her family,

surveilling their house in El Salvador and asking about their whereabouts. Eventually, M.P.G. and

T.N.P. returned to the U.S.-Mexico border to again seek protection in the United States.

       46.     On December 11, 2019, Plaintiffs entered the United States without inspection in

or near El Paso, Texas, and stated their fear of persecution and torture to CBP agents. CBP agents

informed M.P.G. and T.N.P. that they had been ordered removed by the Immigration Judge for

failing to appear at their prior hearing. CBP subsequently transferred Plaintiffs to ICE custody,

and ICE agents decided to detain Plaintiffs at the South Texas Family Residential Center

(“STFRC”) in Dilley, Texas.

       47.     In Dilley, M.P.G. and T.N.P. consulted with the Asylum Defense Project’s

Proyecto Dilley, a pro bono organization that provides free legal services to detained families at

the STFRC. On December 23, 2019, Proyecto Dilley emailed ICE, stating Plaintiffs’ fear of return

to El Salvador and seeking clarification regarding the procedural posture of Plaintiffs’ case. ICE

did not respond to these communications.




                                                11
         Case 3:21-cv-00010-DCG Document 1 Filed 01/18/21 Page 12 of 16




       48.     On Thursday, January 14, 2021, Proyecto Dilley emailed ICE requesting that

M.P.G. and T.N.P. be referred to USCIS for a reasonable fear interview. ICE did not respond.

       49.     On Saturday, January 16, 2021, an ICE Deportation Officer notified Proyecto

Dilley that Defendants intend to remove M.P.G. and T.N.P. to El Salvador on Tuesday, January

19, 2021 at 6:00 A.M.3

III. Plaintiffs’ Efforts to Seek Relief from the Immigration Judge

       50.     Fearful that they were at risk of imminent removal from the United States, on

January 4, 2021, M.P.G. and T.N.P. filed a pro se Motion to Rescind In Absentia Removal Order

and Reopen Removal Proceedings with the Immigration Court in El Paso, Texas, requesting that

the Immigration Judge reopen their proceedings so that they may present their claims for asylum.

       51.     On January 6, 2021, the Immigration Judge denied M.P.G. and T.N.P.’s Motion to

Reopen, finding that their case could not be reopened because M.P.G. and T.N.P. are subject to

reinstatement of their prior removal order pursuant to 8 U.S.C. § 1231(a)(5).

       52.     Plaintiffs have no other adequate remedy at law to compel Defendants to comply

with statutes and regulatory mandates requiring referral for a reasonable fear interview.

IV. Defendants Refuse to Provide Access to Procedures Implementing 8 U.S.C. § 1231(b)(3)

       53.     Although by binding agency regulations Defendants were obligated to

expeditiously refer M.P.G. and T.N.P. to USCIS for a reasonable fear interview so that they may

present their claims of persecution and torture, Defendants continue to deny this referral to




3
  This notice was provided pursuant to the Orantes Injunction, a nationwide, permanent injunction that
requires DHS to uphold certain rights to ensure Salvadoran nationals are afforded their statutory and
regulatory rights to seek protection from persecution and torture in the United States. See Orantes-
Hernandez v. Gonzales, Dkt. 855, at ¶ 7.a., Case No. 2:82-cv-01107-MMM-VBK (C.D. Cal. Nov. 26,
2007), available at https://www.nilc.org/wp-content/uploads/2015/11/orantes_modified_injunction_2007-
11-26.pdf (last visited Jan. 18, 2021).


                                                 12
        Case 3:21-cv-00010-DCG Document 1 Filed 01/18/21 Page 13 of 16




Plaintiffs and have made a final determination not to comply with this obligation in advance of

Plaintiffs’ removal scheduled for January 19, 2021.

       54.     On January 14, 2021, attorneys at STFRC requested that ICE refer Plaintiffs to the

USCIS asylum office for a reasonable fear interview. ICE did not respond.

       55.     Defendants’ written notice on January 16, 2021 that Plaintiffs are scheduled for

imminent removal confirms that Defendants have made a final decision to refrain from referring

Plaintiffs for a reasonable fear interview in accordance with 8 C.F.R. §§ 208.31 and 241.8(e).

       56.     Defendants’ position is contrary to the INA. Plaintiffs have been removed pursuant

to or have voluntarily departed under their in absentia removal order. Federal law makes clear that

any individual for whom there exists an administratively final removal order, and who is outside

the United States, “shall be considered to have been deported or removed in pursuance of law,

irrespective of the source from which the expenses of his transportation were defrayed or the place

to which he departed.” 8 U.S.C. § 1101(g); see also United States v. Ramirez-Carcamo, 559 F.3d

384, 389 (5th Cir. 2009); see also Toora v. Holder, 603 F.3d 282, 285-86 (5th Cir. 2010) (finding

that individual who left the United States after service of NTA but before receiving an in absentia

removal order was considered removed for purposes of departure bar on motions to reopen).

       57.     Although Plaintiffs meet all three predicates for their orders of removal to be

reinstated under 8 U.S.C. § 1231(a)(5)—a prior removal order, a removal or departure from the

United States under that order, and a subsequent unlawful reentry—and must be referred to USCIS

for a reasonable fear interview, CBP and ICE have failed to refer Plaintiffs for the interviews they

are due. 8 C.F.R. § 241.8(e); see also 8 C.F.R. § 208.31(b).

       58.     Instead, Defendants have made a final decision to remove Plaintiffs without

allowing any further consideration of their claims for protection from persecution and torture.




                                                13
         Case 3:21-cv-00010-DCG Document 1 Filed 01/18/21 Page 14 of 16




                                      CAUSES OF ACTION

       59.     All of the foregoing allegations of fact are incorporated as if repeated to support

each of the following causes of action.

                            COUNT 1: Administrative Procedure Act

       60.     Defendants have made a final decision to not refer Plaintiffs to USCIS for a

reasonable fear interview. This constitutes final agency action for which there is no adequate

remedy at law. Defendants have no discretion to continue refusing to comply with the INA and

binding agency regulations.

       61.     Because, as set out above, Defendants’ actions in denying Plaintiffs access to

reasonable fear proceedings violates Due Process, this Court may hold unlawful and set aside this

agency action as “contrary to constitutional right.” 5 U.S.C. § 706(2)(B).

       62.     Because Defendants’ actions in refusing to refer Plaintiffs to USCIS for a

reasonable fear interview violates 8 C.F.R. §§ 208.31 and 241.8(e) and because Defendants’

actions in seeking to remove Plaintiffs to El Salvador without providing access to reasonable fear

proceedings violates 8 U.S.C. § 1231(b)(3), this Court may hold unlawful and set aside this agency

action as “in excess of statutory jurisdiction, authority, or limitations, or short of statutory right.”

5 U.S.C. § 706(2)(C).

       63.     Because Defendants’ actions are “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law,” this Court may hold unlawful and set aside Defendants’

failure to refer Plaintiffs for reasonable fear proceedings. 5 U.S.C. § 706(2)(A).

                                      COUNT 2: Due Process

       64.     All persons on U.S. soil, including Plaintiffs, are protected by Due Process under

the U.S. Constitution’s Fifth Amendment.




                                                  14
         Case 3:21-cv-00010-DCG Document 1 Filed 01/18/21 Page 15 of 16




       65.     Due process forbids Defendants from arbitrarily causing a noncitizen who has

entered the United States to be deported without giving her all opportunity to be heard upon

questions involving her right to be and remain in the United States. United States v. Benitez-

Villafuerte, 186 F.3d 651, 656 (5th Cir. 1999).

       66.     Congress prohibits the removal of individuals to countries where their lives or

freedom would be threatened on account of their race, religion, nationality, membership in a

particular social group, or political opinion. 8 U.S.C. § 1231(b)(3).

       67.     By refusing to refer Plaintiffs to a USCIS asylum officer to determine whether they

have a reasonable fear of persecution or torture if removed to El Salvador, Defendants deny

Plaintiffs their right to be heard on their eligibility to remain in the United States in violation of

Due Process.

                                    REQUEST FOR RELIEF

WHEREFORE, and in light of the foregoing, Plaintiffs prays that the Court:

       A.      Preserve the status quo, and immediately stay Plaintiffs’ removal until the Court

can decide whether Defendants have complied with their legal duties;

       B.      Order Defendants to comply with their legal duties and provide Plaintiffs access

to procedures for determining their eligibility for withholding of removal and protection under

the Convention Against Torture;

       C.      Grant such other and further relief, as the Court deems appropriate and just; and

       D.      Grant attorney’s fees and costs of court.

Dated: January 18, 2020.                       Respectfully submitted,

                                               TEXAS RIOGRANDE LEGAL AID, INC.

                                               /s/ Rebecca Sheff
                                               Rebecca Sheff



                                                  15
Case 3:21-cv-00010-DCG Document 1 Filed 01/18/21 Page 16 of 16




                            State Bar No. 24113476
                            1331 Texas Avenue
                            El Paso, Texas 79901
                            Tel: (915) 585-5114
                            Fax: (915) 544-3789
                            rsheff@trla.org

                            /s/ Peter McGraw
                            Peter McGraw
                            State Bar No. 24081036
                            1206 E. Van Buren Street
                            Brownsville, Texas 78520
                            Tel: (956) 982-5540
                            Fax: (956) 541-1410
                            pmcgraw@trla.org

                            ASYLUM DEFENSE PROJECT

                            /s/ Shalyn Fluharty
                            Shalyn Fluharty*
                            California Bar No. 270056
                            1111 N. Main Avenue
                            San Antonio, Texas 78212
                            Tel: (917) 364-3419
                            shay@caraprobono.org

                            *Application for admission pro hac vice
                            forthcoming




                              16
